Citation Nr: 1706505	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-25 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent from July 26, 2006, through March 17, 2010, and entitlement to a disability rating in excess of 20 percent from March 18, 2010, for a right shoulder disability.

2. Entitlement to a total disability rating based on individual unemployability (TDIU) prior to August 22, 2014.


REPRESENTATION

Veteran represented by:	Robert P. Walsh, Attorney at Law


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to May 1974 and from January 2003 to August 2003. 

This appeal initially came before the Board of Veterans' Appeals (Board) from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which granted service connection for a right shoulder disability.  This appeal also comes before the Board from a March 2010 rating decision of the Detroit RO, which denied entitlement to a TDIU.

These claims were previously before the Board in June 2014.  The Board remanded the Veteran's claim of entitlement to TDIU for additional development; granted an initial disability rating of 30 percent, but no greater, for a right shoulder disability from July 26, 2006, through March 17, 2010; and denied entitlement to a disability rating in excess of 20 percent from March 18, 2010, for the Veteran's right shoulder disability.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, the parties filed a Joint Motion for Partial Remand (JMR).  By an Order dated on February 23, 2015, the Court granted the JMR, and the Board's June 2014 decision with respect to the denial of a disability rating in excess of 30 percent from March 26, 2006, through March 17, 2010, and in excess of 20 percent from March 18, 2010, for a right shoulder disability was vacated and remanded for action consistent with the terms of the JMR.  In August 2015, the Board remanded the appeal for development consistent with the JMR.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  There is also a paperless, electronic record in the Virtual VA system.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board notes that this appeal has previously been remanded.  However, a recent precedential opinion from the Court necessitates additional evidentiary development.  Although the Board regrets the additional delay, a remand is necessary with respect to the issues on appeal to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Since the case was last before the Board, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in August 2014 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the shoulder claim can be addressed on the merits.  Id.

As the development that has been ordered will provide a more insight into the Veteran's disability picture, for the appeal period, the Board will defer adjudication of the TDIU issue.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by a medical doctor with the appropriate expertise to ascertain the severity of the service-connected right shoulder disability, to include retrospectively.  The examiner must review the claims file and should note that review in the report.  

The examination report must include ranges of motion of the right shoulder and left shoulder in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the ranges of motion and additional functional impairment of the right shoulder since 2006.

The examiner should provide a rationale for any opinion expressed and reconcile that opinion with all pertinent evidence of record, including all relevant VA medical records and any lay evidence suggesting that Veteran's service-connected right shoulder disability is worse than shown on some prior examinations.  The examiner should provide a retrospective medical opinion with respect to the severity of the Veteran's service-connected right shoulder disability since 2006.  

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the right shoulder.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The VA examiner must also provide a retrospective medical opinion addressing the functional impairment of the right shoulder disability since 2006.
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

2.  After the above action has been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue the Veteran and his representative a supplemental statement of the case.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




